ROBERTSON, Presiding Judge.
The parties were divorced in 1979, and they agreed to share joint custody of their four-year-old son, with neither party paying child support. The father, however, agreed to pay certain expenses of the child, including educational.
Following an ore tenus proceeding on both parties’ motions to modify, the trial court awarded the primary physical custody of the child to the mother, ordered the father to pay $275 per month as child support pursuant to Rule 32, A.R.J.A., and awarded the mother an arrearage of $3,500 for certain educational expenses. The father appeals.
When evidence is presented ore tenus, the trial court’s judgment is presumed correct on appeal unless it is so unsupported by the evidence that it is plainly and palpably wrong. Kelley v. Kelley, 600 So.2d 303 (Ala.Civ.App.1992). The judgment will not be reversed absent a showing of an abuse of discretion. Murray v. Murray, 598 So.2d 921 (Ala.Civ.App.1992).
After a review of the record and the contentions in briefs of both parties, we cannot hold that the trial court’s judgment was plainly and palpably wrong or an abuse of discretion. A recitation of the facts in this case would serve no significant purpose. We conclude that the trial court’s judgment was entered without any injurious errors of law. Rule 45, A.R.A.P.
The mother’s request for an attorney’s fee on appeal is granted in the amount of $500.
The judgment of the trial court is affirmed.
AFFIRMED.
THIGPEN and YATES, JJ., concur.